Foster, J.
1. The objection that the notice was not issued within twenty-four hours after the search and seizure cannot prevail. If Sunday be excluded it was issued within twenty-four hours. And Sunday is not ordinarily to be reckoned in computing the time within which an act is to be done where the time limited is less than a week. Thayer v. Felt, 4 Pick. 354. Penniman v. Cole, 8 Met. 496. McIniffe v. Wheelock, 1 Gray, 603. The issuing of notice and service of process on Sunday were not required by the fact that criminal process may lawfully issue on that day.
Another answer to this and the other objections to the notice is found in the provision of the Gen. Sts. c. 86, § 48, by which “ if, at the time appointed for trial, said notice has not been duly served, or other sufficient cause appears, the trial may be postponed to some other day and place and such further notice issued as shall supply any defect in the previous notice, and time and opportunity for trial and defence shall be given to persons interested.” Of course, the proceedings cannot be quashed in a case where the claim'ants have had actual notice *603and appeared generally, and assign defects in the notice and its mode of service, together with other objections to the validity of the proceedings united in one general motion to quash. Defects in the notice or its service should have been specially pointed out, without a general appearance, as a cause for postponement and the giving of further notice as provided for in the section quoted above.
2. Deputy constables of the Commonwealth were authorized to serve the notice and warrant. St. 1865, c. 249, § 2.
3. The addition of the words “ for the transaction of criminal business,” is not a misdescription of the style of the municipal court. They may be rejected as surplusage; or, more properly, are to be regarded as indicating that the proceedings were to be entered at the term of the court for criminal business. St. 1866, c. 279, § 11.
4. We find nothing on the record to sustain the separate objections assigned on behalf of Patrick Welsh.

Appeal dismissed